Citation Nr: 1432865	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-36 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a lumbosacral spine disorder, as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service from August 1973 to October 1977 and from January 1984 to November 1993.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the RO in Wichita, Kansas.

In August 2012, the Veteran presented testimony at a Board hearing chaired by the undersigned Acting Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that a current back disability is related to his service-connected left knee disability.  He testified that he never had problems with his back until he had his left knee replaced in October 2007.  According to the Veteran, the first week after returning to full duty in in January 2008, he experienced a severe attack of sciatic pain, which caused him to collapse.  The Veteran testified that he was treated for these episodes at the VA Medical Center in Tacoma, Washington, in February 2008 and at the VA Medical Center in Honolulu, Hawaii, in September 2008.  The Board notes that, to date, records from those facilities have not been obtained, although they are constructively of record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board finds that, to the extent these records address either the point of onset of back symptoms or a permanent worsening of back symptoms, they are pertinent to the claim and should be obtained.  

The Veteran has also identified treatment of his back disorder at LeClerc Family Chiropractic in March 2009.  See May 2009 claim.  The Veteran has not submitted these records and no attempt has been made to obtain these records.  

The Board also notes that there is no medical opinion specifically addressing aggravation of the Veteran's back disability by his left knee disability.  The Veteran's claim is not limited to causation.  While he has at times asserted that he had no back symptoms or injury prior to the left knee surgery, in a letter dated January 4, 2011, he reported "[m]y spinal situation prior to the knee replacement was indeed minor and not substantial.  My spinal situation after the knee replacement is documented as severe and serious."  This specifically raises the question of aggravation.  

The Veteran was afforded a VA examination in October 2010 at which time an opinion was rendered by a VA Nurse Practitioner that the back disability was less likely as not (less than 50/50 probability) caused by or a result of the left total knee replacement while in the military in October 2007.  The Board notes that the Veteran was not in the military in October 2007; however, this misstatement of fact does not appear to be prejudicial.  Nevertheless, the opinion does not address aggravation.  

The RO obtained another opinion from an orthopedic surgeon in December 2010.  The orthopedic surgeon found that the lumbar spine disorder pre-existed the left knee surgery and that the Veteran's leg alignment may have been altered somewhat as a result of the left knee surgery; however, the opinion was that the surgery was not likely to be an expected cause of the back pain, and that the onset of lumbar spine symptoms cannot be directly related to having had left total knee arthroplasty.  As with the October 2010 opinion, the focus is on causation, not aggravation.  To ensure that the Veteran's contentions are addressed, clarification should be obtained as to aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the identified treatment records from the VA Medical Center in Tacoma, Washington, pertaining to treatment in February 2008 and from the VA Medical Center in Honolulu, Hawaii, pertaining to treatment in September 2008.  Also obtain records from LeClerc Family Chiropractic pertaining to treatment in March 2009.  Include a record of any negative responses received, follow-up requests, and notice provided to the Veteran.

2.  Obtain an addendum opinion from the VA Nurse Practitioner who conducted the October 2010 VA examination or the orthopedic surgeon who conducted the December 2010 examination.  If neither of these individuals is available, obtain an opinion from another medical professional.  If the individual designated to provide the opinion determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The claims folder must be made available to and reviewed by the individual designated to provide the opinion.

The opinion should address whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the back disorder was permanently worsened beyond its natural progress (aggravated) by the Veteran's service-connected left knee disability, and/or the effects of corrective surgery.  If a permanent worsening is found, please describe the mechanism of worsening and quantify the degree of worsening or the specific symptoms associated with the worsening.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

3.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

